DETAILED ACTION
Priority
The Instant application filed 03/18/2022 is a continuation of 16/819674, filed 03/16/2020, now U.S. Patent No. 11,290,912 which is a continuation of 16/292,543, filed 03/05/2019, now U.S. Patent No. 10,595,228 which is a continuation of 15/675,951, filed 08/14/2017, now U.S. Patent No. 10,609,593 which is a continuation of 14/691,373, filed 04/20/2015, now U.S. Patent No. 9,769,702 which is a continuation of 14/546,053, filed 11/18/2014, now U.S. Patent No. 10,098,036 which is a continuation of 13/710,274, filed 12/10/2012, now U.S. Patent No. 9,021,021 which claims priority from Provisional Application 61/570724, filed 12/14/2011.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 9,021,021. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claim(s). Claims 1, 3 and 4 of the Patent contains every element of claim 1 of the instant application as shown in the table below and as such anticipate(s) the claim of the instant application. 
Claim 1 is rejected similarly as being unpatentable over claims 1-3 of U.S. Patent No. 10,609,593.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Instant Application 
Patent No. 9,021,021 – Claims 1, 3 and 4
1. A method of generating a report for delivery to or access by a network operator, the method comprising: 
determining, by a server-side proxy, optimization efficiency for traffic in a wireless network; 
tracking, by the server-side proxy, user-related information in the wireless network; 

generating, based on at least one of the optimization efficiency and the user-related information, a report for delivery to or access by an operator of the wireless network, the report including an alert of viral take-up of a new application; and 




performing, by the server-side proxy, traffic optimization functions alleviating traffic in the wireless network.
1. A method of providing a report to a mobile network operator by distributed aggregation of data, the method, comprising:
determining, by the client-side proxy on the mobile device, battery consumption data of the mobile device;
tracking, by a client-side proxy on a mobile device, optimization efficiency for traffic at the mobile device. 

4. The method of claim 1, wherein, the optimization efficiency and/or the battery consumption data of the mobile device is included in the report provided to the mobile network operator.
3. The method of claim 1, wherein, the client-side proxy determines optimization efficiency information specific to individual applications on the mobile device.

1. wherein, the client-side proxy further performs functions related to battery consumption reduction at the mobile device also effectuating in traffic alleviation measured by the optimization efficiency, wherein the distributed aggregation of the data further includes data aggregated by a server-side proxy remote from the client-side proxy, wherein the server-side proxy and the client-side proxy are components of a distributed proxy and/or cache system; wherein, each individually or in conjunction performs traffic management and optimization functions.


---

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Linden et al. (2011/0022812) in view of Parker (9,203,722).
	As per claim 1, van der Linden et al. teaches a method of generating a report for delivery to or access by a network operator [see van der Linden et al., paragraphs 0428-0432and 0552], the method comprising: determining, by a server-side proxy, optimization efficiency for traffic in a wireless network [see van der Linden et al., paragraphs 0091-0093, 0120, 0163-0166 and 0552]; 
tracking, by the server-side proxy, user-related information in the wireless network [see van der Linden et al., paragraphs 0239 and 0554]; 
generating, based on at least one of the optimization efficiency and the user-related information, a report for delivery to or access by an operator of the wireless network [see van der Linden et al., paragraphs 0428-0432 and 0552-0554]; and 
performing, by the server-side proxy, traffic optimization functions alleviating traffic in the wireless network [see van der Linden et al., paragraphs 0091-0093, 0163-0166 and 0552-0554].
But van der Linden et al. fails to explicitly teach, however, Parker in the same field of endeavor teaches the report including an alert of viral take-up of a new application [see Parker, col. 6, lines 42-64].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of van der Linden et al. with Parker in order to take corrective action by transporting content to user device in response to the detection of certain network conditions.

There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANODHI SERRAO/ 

Ranodhi N. Serrao
Primary Examiner, Art Unit 2444